DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 12, after the words “device housing” , add the words “wherein the ion optics device further comprises first and second ion optics printed circuit boards (PCBs), wherein the one or more electrodes are provided between and mounted to the first and second ion optics PCBs.”
Cancel claim 13.
In claims 14-18, change “as claimed in claim 13” to “as claimed in claim 1”.
In claim 19, line 12, after the words “device housing” , add the words “wherein the ion optics device further comprises first and second ion optics printed circuit boards (PCBs), wherein the one or more electrodes are provided between and mounted to the first and second ion optics PCBs.”
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 20 July 2022.
Allowable Subject Matter
Claims 1-2, 5-12 and 14-19 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a mass spectrometer having an ion optics device housing wherein external electrical connectors are provided on one or more interface PCBs covering one or more apertures in the ion optics device housing, such that the interface PCBs form part of a wall of one or more vacuum chambers, and an ion optics device comprising ion optics PCBs with electrodes mounted to the PCBs wherein the ion optics are electrically connected to the one or more external electrical connectors provided on the ion optics device housing.
In the prior art, Grinfeld (US 20150228467 A1) teaches a multipole PCB with rod segments, Steiner (US 20130015342 A1) teaches an RF assembly with electrical feedthroughs for a mass spectrometer, and Steiner (US 6,305,975 B1) teaches a PCB electrical connector feedthrough to a vacuum side of a mass spectrometer, but they do not teach an interface PCB covering apertures in an optic device housing and an ion optics device PCB with electrodes mounted to the PCBs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881